Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated and is effective as of September 29, 2000, among SED
INTERNATIONAL HOLDINGS, INC. and SED INTERNATIONAL, INC., jointly and severally
(collectively, the "Borrowers"), WACHOVIA BANK, N.A., as Agent (the "Agent") and
the Banks party to the "Credit Agreement" defined below (collectively, the
"Banks");

W I T N E S S E T H:

WHEREAS, the Borrowers, the Agent and the Banks executed and delivered that
certain $50,000,000 Second Amended and Restated Credit Agreement, dated as of
August 31, 1999 (the "Credit Agreement");

WHEREAS, the Borrowers have requested and the Agent and the Banks have agreed to
make certain amendments to the Credit Agreement, subject to the terms and
conditions hereof;

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrowers, the Agent and the Banks
hereby covenant and agree as follows:

1. Definitions. Unless otherwise specifically defined herein, each term used
herein which is defined in the Credit Agreement has the meaning assigned to such
term in the Credit Agreement. Each reference to "hereof", "hereunder", "herein"
and "hereby" and each other similar reference and each reference to "this
Agreement" and each other similar reference contained in the Credit Agreement
from and after the date hereof refer to the Credit Agreement as amended hereby.

2. Waiver and Amendments.

(a) The Borrowers have advised the Agent and the Banks that the Borrowers were
in Default under Section 6.28(vi) of the Credit Agreement during the period from
December 31, 1999 through and including the date of this Amendment, which
Default constitutes an Event of Default under the Credit Agreement (the
"Financial Covenant Event of Default"). The Borrower has requested that the
Agent and the Banks waive such Financial Covenant Event of Default solely for
the period from December 31, 1999 through and including the date of this
Amendment (the "Waiver Period"). The Agent and each of the Banks hereby waive
the Financial Covenant Event of Default solely for the Waiver Period. Such
waiver of the Financial Covenant Event of Default granted by the Agent and the
Banks under this letter shall not extend beyond the Waiver Period and shall
thereafter be null and void, and of no force or effect. The waiver of the
Financial Covenant Event of Default contained in this letter shall not extend to
any other existing Default or Event of Default or other provision of the Credit
Agreement or any of the other Loan Documents, whether now existing or hereafter
arising. All other provisions of the Credit Agreement and the other Loan
Documents remain in full force and effect..

(b) Clauses (j) and (k) of Section 6.18 of the Credit Agreement hereby are
amended and restated in their entirety and a new clause (l) hereby is added
thereto as follows:

(j) any Lien permitted under any Lien Subordination Agreement or the FINOVA
Intercreditor Agreement;

(k) a Lien against a certificate of deposit owned by a Borrower securing Debt of
SED Colombia permitted by this Agreement, such amounts in such deposit secured
by such Lien not to exceed $700,000; and

(l) any Lien on any specific fixed asset securing Debt incurred or assumed for
the purpose of financing all or any part of the cost of acquiring or
constructing such asset, providedthat (x) such Lien attaches to such asset
concurrently with or within 18 months after the acquisition or completion of
construction thereof, (y) such Lien may not secure any other indebtedness, and
(z) the aggregate outstanding principal amount of all Debt secured by such Liens
shall not at any time exceed $1,500,000.

(c) Section 6.24 of the Credit Agreement hereby is amended and restated in its
entirety as follows:

SECTION 6.24. Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth will as of June 30, 1999 be not less than $40,000,000, and at all times
thereafter will not be less than (x) $40,000,000 plus (y) the sum of (i) 75% of
the cumulative Reported Net Income of the Borrowers and the Consolidated
Subsidiaries during any period after March 31, 1999 (taken as one accounting
period), calculated quarterly at the end of each Fiscal Quarter (but excluding
from such calculations of Reported Net Income for purposes of this clause (i),
any Fiscal Quarter in which the Reported Net Income of the Borrowers and the
Consolidated Subsidiaries is negative), and (ii) 100% of the cumulative Net
Proceeds of Capital Stock received during any period after March 31, 1999,
calculated quarterly at the end of each Fiscal Quarter.

(d) Section 6.28 of the Credit Agreement hereby is amended and restated in its
entirety as follows:

SECTION 6.28. Additional Debt. Neither of the Borrowers or any of their
Subsidiaries shall incur or permit to exist any Debt other than (i) Debt in the
amounts listed on Schedule 6.28, (ii) Debt permitted to be secured by Liens
permitted by Section 6.18, (iii) Debt of the types described in clause (vii) of
the definition of Debt which is incurred in the ordinary course of business in
connection with the sale or purchase of goods or to assure performance of any
obligation to a utility or a governmental entity or a worker's compensation
obligation; (iv) Debt permitted by the FINOVA Intercreditor Agreement; (v) so
long as the same is not Guaranteed by either Borrower, Debt with a maturity date
no later than 6 months after the date of issuance incurred by Foreign
Subsidiaries not to exceed an aggregate amount outstanding at any time of
$6,000,000; (vi) other Debt not to exceed an aggregate amount outstanding at any
time equal to the lesser of (A) $500,000 or (B) $6,000,000 minus the outstanding
Debt permitted under clause (v) of this Section 6.28; (vii) trade payables
arising in the ordinary course of business; (viii) Investments permitted by
Section 6.17 in Subsidiaries consisting of Debt excluded under the definition of
"Restricted Investment"; and (ix) Debt consisting of a Guarantee by SEDH of
SED's obligations to purchase certain equity interests in SED Magna such
investment amount permitted under the definition of "Restricted Investment."

3. Exhibits and Schedules. Page 119 of the Credit Agreement constituting a part
of the Compliance Certificate attached to Exhibit H of the Credit Agreement is
amended and restated in its entirety as set forth on Exhibit A to this
Amendment.

4. Effect of Waiver and Amendment. Except as set forth expressly hereinabove,
all terms of the Credit Agreement and the other Loan Documents remain in full
force and effect, and constitute the legal, valid, binding and enforceable
obligations of the Borrowers. The waiver and amendments contained herein will be
deemed to have prospective application only, unless otherwise specifically
stated herein.

5. Ratification. Each of the Borrowers hereby restates, ratifies and reaffirms
each and every term, covenant and condition set forth in the Credit Agreement
and the other Loan Documents effective as of the date hereof.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered will be deemed to be an original and all of which
counterparts, taken together, will constitute but one and the same instrument.

7. Section References. Section titles and references used in this Amendment have
substantive meaning or content of any kind whatsoever and are not a part of the
agreements among the parties hereto evidenced hereby.

8. No Default; Release. To induce the Agent and the Banks to enter into this
Amendment and to continue to make advances pursuant to the Credit Agreement,
each of the Borrowers hereby acknowledges and agrees that, as of the date
hereof, and after giving effect to the terms hereof, (i) there exists no Default
or Event of Default, (ii) there exists no right of offset, defense,
counterclaim, claim or objection in favor of the Borrowers arising out of or
with respect to any of the Loans or other obligations of the Borrowers owed to
the Banks under the Credit Agreement, and (iii) the Agent and each of the Banks
has acted in good faith and has conducted its relationships with each of the
Borrowers in a commercially reasonable manner in connection with the
negotiations, execution and delivery of this Amendment and in all respects in
connection with the Credit Agreement, each of the Borrowers hereby waiving and
releasing any such claims to the contrary. A default or breach of representation
or warranty by the Borrowers under this Amendment shall constitute an Event of
Default under the Credit Agreement.

9. Further Assurances. Each of the Borrowers agrees to take such further actions
as the Agent reasonably requests in connection herewith to evidence the
amendments herein contained.

10. Governing Law. This Amendment is governed by, and construed and interpreted
in accordance with, the laws of the State of Georgia.

11. Conditions Precedent. This Amendment becomes effective only upon the
execution and delivery of this Amendment by each of the parties hereto.

IN WITNESS WHEREOF, the Borrowers, the Agent and each of the Banks has caused
this Amendment to be duly executed, under seal, by its duly authorized officer
as of the day and year first above written.

SED INTERNATIONAL HOLDINGS, INC.

 

By: Larry G. Ayers, Vice President

 

SED INTERNATIONAL, INC.

 

By: \a\ Larry G. Ayers, Vice President

 

WACHOVIA BANK, N.A.,

as Agent and as the sole Bank

 

By: /s/ Kevin B. Harrison, Senior Vice President



EXHIBIT A



(Amended and Restated Page 119 of Credit Agreement

constituting a part of the Compliance Certificate

set forth on Exhibit H to the Credit Agreement)



6. Minimum Profitability (Section 6.23)

Tested at the end of each Fiscal Quarter, the Borrower's EBITDA shall not be
less than $500,000 for such Fiscal Quarter.

(a) EBITDA - Schedule 5 $_____________

(b) Requirement $500,000

7. Minimum Consolidated Tangible Net Worth (Section 6.24)

Consolidated Tangible Net Worth will as of June 30, 1999 be not less than
$40,000,000, and at all times thereafter will not be less than (x) $40,000,000
plus (y) the sum of (i) 75% of the cumulative Reported Net Income of the
Borrowers and the Consolidated Subsidiaries during any period after March 31,
1999 (taken as one accounting period), calculated quarterly at the end of each
Fiscal Quarter (but excluding from such calculations of Reported Net Income for
purposes of this clause (i), any Fiscal Quarter in which the Reported Net Income
of the Borrowers and the Consolidated Subsidiaries is negative), and (ii) 100%
of the cumulative Net Proceeds of Capital Stock received during any period after
March 31, 1999, calculated quarterly at the end of each Fiscal Quarter.

(a) $40,000,000

(b) 75% of positive Reported Net Income

after March 31, 1999 $_______________

(c) 100% of cumulative Net Proceeds of Capital

Stock received after March 31, 1999 $_______________

Actual Consolidated Tangible

Net Worth - Schedule 4 $_______________

Required Consolidated Tangible Net

Worth (sum of (a) plus (b) plus (c) $_______________